Citation Nr: 0730090	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-41 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	San Diego County Veterans 
Services/National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J.C.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1953 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).   

The veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his testimony, the veteran recounted injuring his lower 
back in service when a howitzer dropped on top of him while 
it was being loaded onto a truck.  The veteran reported that 
after being injured he woke up in a hospital.  

The veteran's service medical records contain histories which 
reflect that he was hospitalized for two weeks in 1955 at the 
United States Naval Hospital at Camp Pendleton, California.  
However, the actual hospitalization records from that injury 
are not contained in the claims file.  

The Board finds that additional efforts should be made to 
obtain the hospitalization records, as they may contained 
significant details regarding the nature and extent of the 
injuries sustained by the veteran at that time.  The Board 
notes that 38 C.F.R. § 3.159(c)(2) provides in pertinent part 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

The VA also has a duty to afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  In the present case, there is medical 
evidence showing a current back disability, documentation in 
service of some type of back injury, and statements from the 
veteran indicating continuity of symptomatology between the 
injury in service and the current back problems.  In light of 
these factors, the Board concludes that an examination is 
required to determine the likelihood that the current back 
problems are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's reported service 
hospitalization records from the National 
Personnel Records Center.  In particular, 
the RO should attempt to obtain the 
records from the reported period of 
hospitalization at the United States 
Naval Hospital at Camp Pendleton, 
California in 1955.  The Board notes that 
service hospitalization records are 
sometimes stored separately from the 
veteran's other service medical records.  
In addition, the RO should also pursue 
alternative sources of evidence to 
support the appellant's claim, to include 
Surgeon General Office records.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

2.  Thereafter, regardless of whether any 
additional service medical records are 
obtained, the veteran should be afforded 
a VA spine examination to determine the 
nature and etiology of any low back 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to the 1955 
back injury noted in service medical 
records.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



